Citation Nr: 0127645	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  01-07 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability (TDIU) prior to January 8, 1999.  

2.  Entitlement to a permanent TDIU rating prior to June 4, 
2001.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran, who was born in September 1946, served on active 
duty from March 1966 to February 1968.  

The veteran's original claim for service connection for post-
traumatic stress disorder (PTSD) was received in May 1995.  
By a rating action of September 1997, the RO granted service 
connection for post traumatic stress disorder (PTSD), 
effective January 24, 1995, based on a claim for service 
connection for PTSD which was received in May 1995.  The 
initial disability rating assigned for PTSD was 10 percent. 
By a rating decision of November 1998, the RO assigned a 30 
percent schedular evaluation for PTSD, effective July 1, 
1995.

By a rating decision of June 1995, the RO found the veteran 
entitled to compensation for fecal incontinence secondary to 
fistula in ano under 38 U.S.C.A. § 1151 (West 1991), and 
assigned a 10 percent disability evaluation.  In May 1998, 
the RO increased the disability evaluation for the fecal 
incontinence to 30 percent. 

In January 1999, the veteran expressed his disagreement with 
the 30 percent rating assigned for his PTSD.  By a rating 
action of April 1999, the RO assigned a 70 percent disability 
evaluation for PTSD, effective January 8, 1999, and continued 
the 30 percent rating for the rectal disorder.  Later in 
April, the veteran filed a claim for TDIU; asserting that he 
had become disabled from full time employment more than 13 
years earlier, that he had worked as a truck driver, and that 
he had an eighth grade education.  By a rating decision of 
September 1999, the RO granted a TDIU, effective January 8, 
1999. 

In the September 1999 decision, the RO determined that, while 
the veteran then had severely disabling psychiatric symptoms, 
it was not yet established that such a level of disability 
was reasonably certain to continue for the rest of his life.  
It was determined that because he did not have total service-
connected disability which 


was permanent in nature he was not eligible for Dependent's 
Education Assistance.  The veteran disagreed with the denial 
of permanence in October 1999.  

In June 2000 the veteran disagreed with the effective date 
set for his TDIU; arguing that he should have an effective 
date back to 1995, in part because the Social Security 
Administration (SSA) had considered him totally disabled even 
prior to that time. 

Based on the findings of an examination conducted on June 4, 
2001, in August 2001 the RO found that the veteran's total 
disability was permanent, and thus he had basic eligibility 
under 38 U.S.C.A. Chapter 35, from June 4, 2001.  This appeal 
is for earlier effective dates for the total rating based on 
individual unemployability and for the permanence of the 
total rating, a prerequisite for Dependents' Educational 
Assistance eligibility.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Unemployability based on VA compensable disabilities, 
including PTSD, was demonstrated on a VA outpatient treatment 
report dated January 24, 1995, and has been confirmed by 
subsequently received medical information.  

3.  The veteran filed his initial claim for service 
connection for PTSD in May 1995.  

4.  In retrospect, the evidence since January 24, 1995 
establishes that the veteran's disabilities which were used 
to determine that he was unemployable are reasonably certain 
to continue to produce total disability throughout the 
veteran's lifetime and that the probability of improvement is 
remote.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 24, 1995 
for the assignment of a total disability rating based on 
individual unemployability, by reason of the disabilities for 
which the veteran receives compensation have been met.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 3.400, 4.3, 4.16, 4.19 (2001).  

2.  The criteria for an effective date of January 24, 1995 
for a determination of permanence of the total disability 
rating for entitlement to Dependents' Educational Assistance 
allowance under Chapter 35, Title 38, United States Code have 
been met.  38 U.S.C.A. §§ 3500, 3501, 5107 (West 1991); 38 
C.F.R. §§ 3.340(b), 3.807 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) redefines the obligations of VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
appellant's claims are not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  

It is the judgment of the Board that the mandates of the VCAA 
have been met by the RO.  The appellant has not alleged the 
existence of any medical records, or any other Federal 
government records, not currently in the claims files.  The 
Board notes that the appellant has been afforded examinations 
regarding his claims and that private clinical evidence has 
been associated with the record.  The findings on the 
examinations and in the clinical evidence are full and 
complete and provide ample evidence for equitably deciding 
the matters before the Board.  In the absence of any 
indication that there is outstanding evidence which might be 
obtained, it appears that there is no readily identifiable 
evidence or source that would obligate the VA to further 
assist with development of the claim.  

I.  Factual Background

The SSA has found the veteran to be entitled to disability 
insurance benefits from September 2, 1988.  Factors in the 
decision by the SSA were a severe post rectal injury, and a 
psychiatric disorder.  Nonservice-connected spine and 
gastrointestinal disabilities were also considered as having 
an impact on his inability to work.    

During VA hospitalization from May to June 1995, it was noted 
that the veteran had been unemployed since back surgery about 
6 years prior.  He had completed an alcohol rehabilitation 
program about 5 months prior, but had feelings of isolation 
and difficulty concentrating.  In August 1996 a psychiatrist 
noted that he was not working and had not drank since 
completing his rehab program in December.  


On mental status examination by a psychologist in April 1996, 
the veteran described sleep disturbance, irritability and 
concentration deficit.  It was noted that the veteran had 
been treated intensively for PTSD in the last year, but there 
was no evidence of any improvement.  The probable duration of 
impairment was termed indefinite. He was very reluctant to 
venture very far from home because of his problems with bowel 
control.  He denied any social activities.  Formal mental 
status testing showed limited short term memory and 
attention.  His ability to tolerate the pressures of day-to-
day work activities was deemed moderately to severely 
impaired due to his anxiety and social withdrawal.  It was 
considered unlikely that the veteran would ever be able to be 
"resocialized" back into the work force.  

On VA examination in November 1997, it was noted that the 
veteran continued not to work because of nervousness and 
sleeping problems, including restlessness.  He complained of 
forgetfulness and irritability.  He appeared tremulous and 
cried during the interview.  He exhibited a moderately high 
level of anxiety.  His ability to maintain personal hygiene 
without the assistance of his spouse was termed marginal.  

On VA rectal examination in April 1998, it was reported that 
the veteran had to wear perineal pads to achieve control of 
fecal soilage.  The examiner indicated that he had done as 
much as possible to make the situation acceptable, but that 
it had not reduced the problem and that anal control was 
impaired.  In October 1998 he was briefly hospitalized for an 
exacerbation of his anal disorder.  

In January 1999, a private psychologist reported that, for a 
man who had completed a VA inpatient PTSD treatment program, 
the veteran showed no signs of an improved condition and 
indicators pointed to the fact that his case was worsening 
over time.  Based on what was termed extensive experience it 
was opined that the veteran's symptoms of PTSD rendered him 
unemployable.  


II.  Analysis-Effective Date for the TDIU

Under the applicable law and regulations, a total disability 
rating based on individual unemployability may be assigned 
upon a showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether a total 
disability rating is warranted.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).  The 
Board notes that for consideration for TDIU, disability 
compensation awarded pursuant to the provisions of 38 
U.S.C.A. § 1151 (for additional disability caused by VA 
medical treatment) shall be treated as if service-connected.  
See 38 U.S.C.A. § 1151 (West 1991).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.  

In Roberson v. Principi, 251 F.3d 1378 (2001), the Federal 
Circuit noted that once a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, then the requirement of 38 C.F.R. § 3.155(a) 
to identify the benefit sought is met, and VA must consider a 
claim for TDIU.  

When an RO is considering a claim for a schedular increased 
rating for a service connected disability, there may be an 
implied claim for a TDIU.  In Norris v. West, 12 Vet. App. 
413 (1999), the Court held that if examination is conducted 
to determine an increase in disability and there is evidence 
of increase, the examination is treated as an informal claim.  
Moreover, the Court held that in considering such increase, 
if the veteran's disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16(a) and there is evidence of 
service-connected unemployability, evaluation must include 
adjudication of TDIU.  

The fact that there are numerous medical records both VA and 
private and the veteran has both non-service connected and 
service connected disabilities has clouded the disability 
picture somewhat.  Regarding the veteran's argument that 
insufficient weight has been accorded the decision by the SSA 
in denying him increased VA disability benefits, only 
disability compensable for VA purposes impacts on the issues 
currently on appeal.  Because the decision by the SSA clearly 
considered several disabilities which cannot be considered by 
the VA, it is not controlling here, but it is objective 
evidence for consideration.  The Court has held that although 
a Social Security Administration's decision with regard to 
unemployability is not controlling for purposes of VA 
adjudication, the decision is "pertinent" to a determination 
of the veteran's ability to engage in substantially gainful 
employment.  Martin v. Brown, 4 Vet. App. 136, 140 (1993).  

Here, the medical records since January 24, 1995 consistently 
refer to the veteran's unemployability and reflect that the 
two major problems contributing to that status have been his 
PTSD and his anal disorder.  Since the record shows that the 
veteran has been unemployable since the time his PTSD was 
recognized as service connected, it follows that the 
effective date for the total rating must be the same as the 
date service connection was established.  

The Board has some question about the RO's assignment of an 
effective date in January 1995 for the grant of service 
connection for PTSD based on a claim which was made in May 
1995.  (Apparently 38 C.F.R. § 3.400(o)(2) was utilized to 
set the effective date, even though that regulation is 
normally considered to apply only in the situation where the 
issue is an increase in disability, i.e. when service 
connection has previously been established.)  However, that 
determination, being favorable to the veteran, has not been 
questioned.  

As that is the date that PTSD was established as a service 
connected disability, it is the judgment of the Board that 
the evidence warrants the grant of a TDIU prior to January 8, 
1999, and that the effective date warranted is January 24, 
1995.  


III.  Analysis-Permanency of a TDIU

As noted above, a total disability exists when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a).  
Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  38 C.F.R. § 3.340(b).  Diseases and injuries of long 
standing which are actually totally incapacitating will be 
regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  Id.  

The veteran underwent a psychiatric examination by the VA on 
June 4, 2001.  The examiner opined that the veteran remained 
unemployable due to his multiple psychiatric disorders and 
that it was highly unlikely that he would become employable 
in the future, given the chronicity of his condition.  Review 
of the medical records in the interval between the date his 
second major disability (the PTSD) was established as service 
connected and the time of that examination reveals that his 
basic level of functioning has never shown any signs of 
improvement.  

After carefully considering the medical record, the Board is 
compelled to conclude that the overall impairment caused by 
the veteran's service-connected disabilities was severe and 
not likely to improve in the future from the date 
unemployability is conceded, January 24, 1995.  
Significantly, the medical evidence of record demonstrates 
that this is the proper conclusion primarily because the 
veteran was receiving ongoing clinical evaluation and 
treatment without demonstrating any significant improvement.  
Rather, the clinical evidence reflects progressive worsening 
in the veteran's emotional and physical status with 
increasingly severe manifestations.  Further, it is 
reasonable to conclude that there were no signs of 
improvement in the anal condition evident as noted by VA's 
treating physician describing efforts to stop leakage as 
being to no avail.  Furthermore, the veteran completed a PTSD 
treatment program conducted by the VA without apparent 
improvement of any duration.  

Given the history of the veteran's disabilities since January 
24, 1995, and the apparent ineffectiveness of treatment with 
medication and therapy regarding both his psychiatric and 
anal disorders; the Board finds upon a longitudinal review of 
the record that the total disability which is now apparent is 
reasonably certain to continue throughout the veteran's life.  
Thus, the Board concludes that the veteran's recognized 
disabilities were actually totally incapacitating from that 
date.  Therefore, based on the reasons and bases discussed 
above, the evidence supports the grant of permanency of the 
total disability rating based on individual unemployability 
from January 24, 1995.  38 C.F.R. § 3.340.  

Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code may be paid to a child or spouse of a 
veteran who meets certain basic eligibility requirements.  
The only requirement which has been adjudicated, and 
consequently has been considered on this appeal, is whether 
the veteran has permanent and total disability.  38 U.S.C.A. 
§§ 3500 and 3501; 38 C.F.R. § 3.807.  

As noted above, the Board finds that the veteran is entitled 
to a permanent total disability rating from January 24, 1995.  
Accordingly, he meets that requirement for eligibility for a 
Dependents' Educational Assistance allowance under Chapter 35 
from that date.  However, the actual award of such a benefit 
would be conditional upon a determination that the other 
requirements, including the requirement of actual 
participation in a qualifying program by an eligible 
beneficiary, have been met.  



ORDER

An effective date of January 24, 1995, for an award of a 
total rating based on individual unemployability due to 
disabilities for which compensation may be awarded is 
established.  An effective date of January 24, 1995, for 
recognition of the permanence of the veteran's total 
disabilities is established.  The appeal is granted, but is 
subject to all controlling criteria applicable to the payment 
of monetary benefits.  



		
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals




 


